DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

PROSECUTION REOPENED AFTER APPEAL BRIEF
In view of the Appeal Brief filed on 02/03/2020, PROSECUTION IS HEREBY REOPENED.  A new grounds of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/PARVIZ HASSANZADEH/           Supervisory Patent Examiner, Art Unit 1716                                                                                                                                                                                             



Response to Arguments
 Applicant’s arguments with respect to claim(s) 1, 3-5, 7, 10-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the rejection below is based on United States Patent No. 5636098 to Salfelder et al and addresses the radial compression arguments presented as well as double patenting issues that are now identified.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 7 of U.S. Patent No. 10090211. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite and elastomeric edge seal with annular upper and lower surfaces, an inner surface, and outer surface that is compressed and arranged in the groove a lower electrode assembly.
Claims 1, 4, 7, 11, 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 4, 5, 6, 8, 10, 11 and 12 of U.S. Patent No. 9859142. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite and elastomeric edge seal with annular upper and lower surfaces, an inner surface, and outer surface that is compressed and arranged in the groove a lower electrode assembly, geometric features, height, width, and diameters. 
It is noted that in the instant application 15/843849 is a divisional of 13/528194 which is a continuation in part of 13/277873 (U.S. Patent No. 9859142) and that the claims of 15/843849 include claim language (see radius of curvature of claim 13) that is not present in the original disclosure of 13/277873/U.S. Patent No. 9859142 and is thus unpatentable under this double patenting rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 1, 3, 5, 7, 11, 12 and 16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by United States Patent No. 5636098 to Salfelder et al.
In regards to Claim 1, Salfelder teaches an edge seal 55 Fig. 3d for sealing an outer surface of a lower electrode assembly 40 configured to support a semiconductor substrate 45 in a plasma processing chamber (Col. 3 lines 22-24), the lower electrode assembly including an annular groove (175 and sidewalls of 180 and 65) defined between a lower member and an upper member of the lower electrode assembly (as shown in the top surface of 175 on 55 and the bottom surface of 65), the edge seal comprising: an elastomeric band 55 configured to be arranged within the groove, the elastomeric band having an annular upper surface, an annular lower surface, an inner surface, and an outer surface, wherein, when the elastomeric band is in an uncompressed state, the outer surface of the elastomeric band is concave as there is a cantilever 155 which forms the concave portion, as shown in the annotated copy of Fig. 3D:

    PNG
    media_image1.png
    445
    663
    media_image1.png
    Greyscale


 It is noted though, that the limitations of having the upper and lower surfaces being axially compressed and the prevention of bulging outward of the outer surface, is that of intended use. Specifically, the elastomeric seal structure as claimed is a positive limitation, but the compression of the elastomeric seal and whether or not the seal bulges is considered that of functional limitation. Because of the cantilever that forms the concave portion as shown in Fig. 3D fulfills the structural limitations of forming a concavity and because Salfelder teaches the structural limitations of the claim including the claimed concavity, Salfelder implicitly teaches that bulging will not be greater than a predetermined distance, i.e., outward of the outer surface at any pressure, such that the functional limitations of the claim are fulfilled.
It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Salfelder is substantially the same as the claimed apparatus, the apparatus of Salfelder would be capable of fulfilling the limitations of the claim and thus be able to resist bulging while being axially compressed, there being no structural difference between the apparatus of Salfelder and that of the claim.
In regards to Claim 3, Salfelder teaches that the outer surface of the band includes a cylindrical surface of uniform diameter, as broadly recited, in the top edge surface of the upper end of the band, extending less than 1/10 a height of the band, as it is the corner edge, as shown in the annotated copy of Fig. 3D above.
In regards to Claim 5, Salfelder teaches the band has an upper annular surface, a lower annular surface, a cylindrical inner surface of uniform diameter extending between the upper and lower annular surfaces, an outer upper cylindrical surface of uniform diameter extending about 0.01 inch from the upper annular surface (as broadly recited, the teachings of Salfelder teaching that the contact surface of 60 has a surface area of 100-500 mm2, Col. 4 lines 59-67, and touches the substrate surface within 5-10 mm of the outer peripheral edge of the substrate Col. 5 lines 10-14, such that the scale of the dimensions is sufficiently described as there are no structural boundaries to which the 0.01 inch is defined), an outer lower cylindrical surface of uniform diameter extending about 0.01 inch from the lower annular surface (as broadly recited, the teachings of Salfelder teaching that the contact surface of 65 has a surface area of 150-400mm2, Col. 5 lines 15-25, such that the scale of the dimensions is sufficiently described as there are no structural boundaries to which the 0.01 inch is defined), and a 
In regards to Claim 7, Salfelder the predetermined distance is no greater than 0.004 inch, as the seal does not bulge when compressed as the arm of the cantilever is pushed down and the presence of the concavity implicitly support a bulge prevention, as per the rejection of Claim 1 above.
In regards to Claim 11, Salfelder teaches the edge seal has a cylindrical inner surface with one or more geometrical features thereon, as shown by the protrusion in Fig. 3D above.
In regards to Claim 12, Salfelder teaches the one or more geometrical features comprise at least one projection, or protrusion on the inner surface, as shown in the annotated copy of Fig. 3D above, the protrusion being tapered cylindrically from the inner surface of the band.
In regards to Claim 16, Salfelder teaches upper and lower annular surfaces of the elastomeric band are flat (as shown in the above annotated copy of Fig. 3D) but does not expressly teach when the flat upper and lower annular surfaces of the elastomeric bands are axially compressed, the outer concave surface is configured to bulge outward in a direction that is (i) perpendicular to a direction of axial compression and (ii) radially outward relative to the groove.
It is noted though, that the limitations of “when the flat upper and lower annular surfaces of the elastomeric bands are axially compressed, the outer concave surface is configured to bulge outward in a direction that is (i) perpendicular to a direction of axial 
It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Salfelder is substantially the same as the claimed apparatus, the apparatus of Salfelder would be capable of fulfilling the limitations of the claim and thus be able when the flat upper and lower annular surfaces of the elastomeric bands are axially compressed, have the outer concave surface is configured to bulge outward in a direction that is (i) perpendicular to a direction of axial compression and (ii) radially outward relative to the groove, there being no structural difference between the apparatus of Salfelder and that of the claim.



Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
  Claims 4, 10, 13, 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent No. 5636098 to Salfelder et al in view of  United States Patent No. 5805408 to Maraschin et al.
The teachings of Salfelder are relied upon as set forth in the above 102 rejection of Claim 1 above.
In regards to Claims 4, 10 and 13, Salfelder does not expressly teach the band has a height of 0.05 to 0.15 inch, a width of 0.025 to 0.050 inch or that the edge seal has a cross-sectional aspect ratio of height:thickness of 2 to 5.  
Maraschin teaches a resilient sealing member 34 Fig. 1-4 for an electrostatic chuck 32 with arms which has an overall height of 0.401 inch and an overall width of wall 81 can be 0.345 inch and an inner edge with a radius of curvature R1 of 0.015 inches and a side tip portion with a radius of curvature of R2 of 0.030 inches (Col. 6 lines 43-65). Maraschin teaches that the dimensions and configuration depend on the choice of material of the sealing member and chuck designs and that the shape of the design is advantageous in several ways (Col. 6 line 66-Col. 7 line 67).
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Salfelder in view of Maraschin by applying the teachings of Maraschin of the dimensions and the radius of curvature in the corner edges. As Maraschin teaches that the shape, dimensions, and configuration of the sealing member depend on the choice of material of the sealing member and has 
 Salfelder in view of Maraschin do not expressly teach the band has a height of 0.05 to 0.15 inch, a width of 0.025 to 0.050 inch or that the edge seal has a cross-sectional aspect ratio of height:thickness of 2 to 5 or that the edges have a radius of curvature of 0.001-0.010 inches or outer surface of the edge seal has a radius of curvature is from 0.02-0.8 inches.  
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  See MPEP 2144.05 II (A) and case law therein. As Maraschin teaches the ranges of the height and width, it would be obvious to one of ordinary skill in the art at the time of the invention to have made modifications to the taught dimensions, such that the resulting apparatus would have a seal with a height of 0.05 to 0.15 inch, a width of 0.025 to 0.050 inch or that the edge seal has a cross-sectional aspect ratio of height:thickness of 2 to 5, as the taught ranges can be modified to the claimed ranges and thus be obvious, especially in view of the express teachings of Maraschin that the shape and dimensions are critical to the sealing properties.
Furthermore, it is noted that the claim limitations are drawn to the shape of the claim.
It has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art.  It is noted that Applicant has not made any showing of criticality shape of the cross section ratio that would tend to point toward the In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B. Specifically, because the prior art elements are known, and predictable results of changing the shape are known for sealing optimization, using a known technique for said predictable results and it would be obvious to try to create these predictable solutions for improvements.  See MPEP 2143, Exemplary Rationales A-G.
The resulting apparatus fulfills the limitations of the claim.
In regards to Claim 14, Salfelder teaches that the barrier/seal 55 is made out of perfluoroelastomer such as Telfon (Col. 9 lines 50-Col. 10 line 14) but does not expressly teach the edge seal is made of perfluoroelastomer material having a Shore Hardness A of 60 to 75 and a specific gravity of 1.9 to 2.1 or that the elastomeric band has a metallic content less than 5000 parts per billion for each metal element comprised therein.  
Maraschin teaches the resilient sealing member is made out of KALRAZ (Col. 5 lines 33-50), which is supported in the instant Application’s PGPUB Para. 0034-0035 to be a perfluoroelastomer material having a Shore Hardness A of 60 to 75 and a specific gravity of 1.9 to 2.1 and a metallic content less than 5000 parts per billion for each and every metal element comprised therein.
It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.07. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 
In regards to Claim 15, Salfelder in view of Maraschin does not expressly teach the elastomeric band has a depth of concavity from 0.001 to 0.01 inches.  However, Maraschin teaches not just a radius of curvature, but a width of the walls, the angle of the walls of 83 and 86 (Col. 6 lines 43-65) in order to create a seal with the underside of the substrate as shown in Fig. 1-4, where the dimensions and configurations are dependent on the choice of the material for the sealing member and the particular chuck designs. Thus, the depth of the concavity, which is an aspect of the dimensions of the elastomeric seal and is a result of the angles and widths of the portions of the elastomeric seal as well as implicitly, the dimensions of the electrostatic chuck, would be obvious to modify for the predictable result of creating the balanced and delicate requirements of the sealing arrangement as taught by Maraschin and would result, through routine experimentation a depth of concavity from 0.001 to 0.01 inches, thus resulting in fulfilling the limitations of the claims. See MPEP 2143, Motivations A-E.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377.  The examiner can normally be reached on M-F 10AM-7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716           

/KARLA A MOORE/Primary Examiner, Art Unit 1716